TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00239-CR



                              Ex parte Jonathan Douglas Holt



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-11-300005, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

              Appellant Jonathan Douglas Holt no longer wishes to pursue his appeal and has filed

a motion to dismiss. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




Before Justices Puryear, Rose, and Goodwin

Dismissed on Appellant’s Motion

Filed: September 16, 2011

Do Not Publish